PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,060,115
Issued: July 13, 2021 
Application No. 15/482,603
Filed: 7 Apr 2017
For: NOVEL CRISPR ENZYMES AND SYSTEMS

: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the application for patent term adjustment under 37 C.F.R. § 1.105(b), filed August 26, 2021, requesting that the patent term adjustment be increased from 523 days to 588 days.

The Office has re-determined the PTA to be 587 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
Relevant Procedural History
	
On July 13, 2021, this patent issued with a patent term adjustment determination of 523 days. On August 26, 2021, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 588 days in view of applicant delay miscalculations.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 587 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 U.S.C. § 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 U.S.C. § 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 U.S.C. § 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 U.S.C. § 154(b)(2)(A).

Patentee and the Office are in agreement that the patent term adjustment is subject to a reduction of eight days pursuant to 37 C.F.R. § 1.704(b) in connection with the reply filed August 2, 2017. The reduction commenced July 26, 2017 and ended August 2, 2017.

The patent term adjustment is subject to a reduction of one day pursuant to 37 C.F.R. § 1.704(c)(2) in connection with the supplemental reply (information disclosure statement) filed August 31, 2019. The information disclosure statement was not accompanied by a “Safe Harbor” statement in conformance with 37 C.F.R. § 1.704(d).

The Office and patentee are in agreement that in view of the “Safe Harbor” statements under 37 C.F.R. § 1.704(d) set forth on the supplemental replies filed October 18, 2019 and May 15, 2020, the reductions of 49 days and 22 days have been restored.

The Office and patentee are in agreement with respect to the reduction of 91 days assessed pursuant to 37 C.F.R. § 1.704(b).

The Office and patentee are in agreement with respect to the reduction of 20 days assessed Pursuant to 37 C.F.R. § 1.704(c)(8) in connection with the supplemental reply (information disclosure statement) filed February 18, 2021. The information disclosure statement was not accompanied by a “Safe Harbor” statement in conformance with 37 C.F.R. § 1.704(d).

The Office and patentee are in agreement with respect to the reduction for the post-allowance submission filed May 20, 2021. In accordance with 37 C.F.R. § 1.704(c)(10), the patent term adjustment is subject to a reduction of seven days, not nine days. The reduction commenced May 14, 2021, the day after the date that the Notice of Abandonment was mailed, and ended May 20, 2021, the date that the post-allowance submission was filed.

Accordingly, the patent term adjustment is subject to a total reduction of 127 days due to applicant delays under 37 C.F.R. § 1.704 (8 days + 1 days + 91 days + 20 days + 7 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				

357 + 357 + 0 – 0 – 127 = 587

Patentee’s Calculation

357 + 357 + 0 – 0 – 126 = 588

Conclusion

Patentee is entitled to PTA of 587 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 357 + 357 + 0 – 0 – 127 = 587 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 C.F.R. § 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 587 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,060,115
		DATED            :  July 13, 2021
		INVENTOR(S) :  Severinov, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 523 days

      Delete the phrase “by 523 days” and insert – by 587 days--